     Stacy Scheff #028364
 1   LAW OFFICE OF STACY SCHEFF
     P.O. Box 40611
 2   Tucson, AZ 85717
     Ph: (520) 471-8333 – Fax: (520) 300-8033
 3   Email: Stacy.Scheff@gmail.com
 4   Attorney for Plaintiff
 5
                      IN THE UNITED STATES DISTRICT COURT
 6
 7                            FOR THE DISTRICT OF ARIZONA
 8   Javon Stephon Harris,                  ) Case No.: 2:20-cv-00186-GMS-MHB
 9                                          )
                 Plaintiff,                 )
10
                                            ) NOTICE OF APPEARANCE
11   v.                                     )
12                                          )
     Centurion Medical, et. al.,            )
13                                          )
14               Defendants.                )
                                            )
15
16         The Law Office of Stacy Scheff hereby enters its appearance for the
17
18   Plaintiff, Javon Harris.

19
20         RESPECTFULLY SUBMITTED this 17th day of December, 2020.
21
22
23
24
                                             Stacy Scheff
25
26
     Delivered via AZDC-ECF
27
     to all registered participants
28


                                             1
